VIA EDGAR AND US MAIL September 9, 2008 The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-4644 Re:Nationwide Life Insurance Company Nationwide Variable Account-II Form N-4 Registration Statement (File No. 333-140621) Dear Ms. Marquigny: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account-II (“Variable Account”), we are filing this correspondence in response to your oral comments on July 31, 2008 in connection with the Rule 485(a) filing on Form N-4. This filing is being made electronically via EDGAR in accordance with Regulation S-T. 1.Comment Item1: fee table and the associated footnote number one: Consider rewording the availability language relating to the Capital Preservation Lifetime Income Option into simpler language. Response: We have amended the availability language relating to the Capital Preservation Plus Lifetime Income Option as follows: For contracts issued on or after September 15, 2008 or the date of state approval (whichever is later): the current charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.75% of the daily net assets of the variable account and the Guaranteed Term Options/Target Term Option charge is equal to a reduction in crediting rates of 0.75%. For contracts issued before September 15, 2008 or the date of state approval (whichever is later): the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.60% of the daily net assets of the variable account and the Guaranteed Term Options/Target Term Option charge is equal to a reduction in crediting rates of 0.60%. 2. Comment Item 7, 10 and 18: the availability of the 7% L.Inc: Please revise these items to clearly identify whenthe 7% L.Inc option is available and when it can be elected. Response: We have amended the disclosure as follows: Item 7: The 7% Lifetime Income Option is available under the contract at the time of application.(For contracts issued before May 1, 2007, the 7% Lifetime Income Option is also available for election at any time after application.)However, upon state approval of the 10% Lifetime Income Option, the 7% Lifetime Income Option will no longer be available for election.The 7% Lifetime Income Option is not available in the State of New York. Item 10: For contracts issued on or after September 15, 2008 or the date of state approval (whichever comes last), the Guaranteed Term Option/Target Term Option charge associated with the Capital Preservation Plus Lifetime Income Option is equal to a reduction in crediting rates of 0.75%.For contracts issued before September 15, 2008 or the date of state approval (whichever comes last), the Guaranteed Term Option/Target Term Option charge associated with the Capital Preservation Plus Lifetime Income Option is equal to a reduction in crediting rates of 0.60%. Item 18 (now Item 17): The 7% Lifetime Income Option is available under the contract at the time of application.(For contracts issued before May 1, 2007, the 7% Lifetime Income Option is also available for election at any time after application.)However, upon state approval of the 10% Lifetime Income Option, the 7% Lifetime Income Option will no longer be available for election.The 7% Lifetime Income Option is not available in the State of New York.The 7% Lifetime Income Option may not be elected if a loan is outstanding on the contract or if any of the following optional benefits are elected: another Lifetime Income Option, the Capital Preservation Plus Lifetime Income Option, or the No CDSC Option. 2 3. Comment Item 8:- the availability of 5% L.Inc in New York: Please confirm whether the 5% L.Inc will be available in NY regardless of the offer dates of 7% and 10% L.Inc. Response: Beginning September 15, 2008, the 5% Lifetime Income Option is only available in the State of New York and will continue to be available after approval of the 10% Lifetime Income Option.We have amended our disclosure as follows: The 5% Lifetime Income Option is available under the contract at the time of application.Effective September 15, 2008, the 5% Lifetime Income Option is only available for contracts issued in the State of New York. 4. Comment Item 17: use of terms“primary annuitant” and “primary contract owner.”:These terms are used in the disclosure, but there is no definition of these terms.Please add definitions to the glossary or the disclosure, including how the primary annuitant and primary contract owner are interact with other benefits and features of the contract. Response: All references to “primary annuitant” and “primary contract owner” have been deleted and replaced with “annuitant” and “contract owner,” respectively. 5. Comment Item 17:please clarify if Nationwide is reserving the right to refuse any single payment over $50,000 or just the amount over the $50,000: Please better define and describe what constitutes a refusal.Clarify whether this is a reservation of right to refuse big payments to reduce risk, and consider using examples to demonstrate what may be refused. Additionally, please indicate how such purchase payments will be returned. Response: Nationwide reserves the right to refuse any subsequent purchase payments which total, in aggregate, $50,000 or more in any calendar year.We have amended our disclosure as follows: There may be instances where a subsequent purchase payment creates a financial risk that Nationwide is unwilling to bear.If this occurs, Nationwide may exercise its right to refuse any subsequent purchase payments which total, in aggregate, $50,000 or more in any calendar year.If Nationwide exercises this right, the contract owner will be notified via telephone and mail.The entire purchase payment that causes the aggregate amount to exceed $50,000 will be returned to the contract owner unless otherwise instructed.The return of purchase payment may result in negative tax consequences.Please consult a tax advisor. 3 6. Comment Item 17: 10% accumulation before the 10th 10% L.Inc anniversary versus after the anniversary:Please add a plain English statement that explains the practical difference of the calculation before a contract owner’s 10th anniversary and after the contract owner’s 10th anniversary. Response: We have removed the distinction in the calculation between the first 10 years after the Lifetime Income Option is elected and the time period after the 10th Lifetime Income Option Anniversary.This update has also been made in the 7% Lifetime Income Option and 5% Lifetime Income Option sections. The updated disclosure is as follows: Determination of the Income Benefit Base Prior to the First Surrender Upon contract issuance, the Original Income Benefit Base is equal to the contract value.Each time the benefit base is recalculated, as described below, the resulting benefit base becomes the Current Income Benefit Base.Provided no surrenders are taken from the contract, the Current Income Benefit Base will equal the greater of: (1) the highest contract value on any 10% L.Inc Anniversary plus purchase payments submitted and credits applied after that 10% L.Inc Anniversary; or (2) the sum of the following calculations: (a) Original Income Benefit Base with Roll-up: the Original Income Benefit Base, plus 10% of the Original Income Benefit Base for each10% L.Inc Anniversary up to and including the 10th 10% L.Inc Anniversary; plus (b) Purchase Payments with Roll-up– any purchase payment submitted after contract issuance and the 10th 10% L.Inc Anniversary, increased by a simple interest rate of 10% through the 10th 10% L.Inc Anniversary; plus (c) Purchase Payments with No Roll-up: any purchase payments submitted after the 10th 10% L.Inc Anniversary. When a purchase payment is made on a date other than a 10% L.Inc Anniversary, simple interest is calculated using a prorated method based upon the number of days from the date of the purchase payment to the next 10% L.Inc Anniversary. 7. Comment Item 17: Required Minimum Distributions and the impact of withdrawals in excess of the Lifetime Withdrawal Percentage: In the disclosure, please indicate whether Nationwide would notify the contract owners if the RMD program is modified or eliminated by using a cross reference or stating it. 4 Response: We have amended our disclosure to reflect that notification would be provided if Nationwide exercises the right to modify or eliminate the RMD privilege.The amended disclosure is as follows: If Nationwide exercises this right, Nationwide will provide notice to contract owners and any surrender in excess of the benefit amount will reduce the remaining Current Income Benefit Base. 8. Comment Item 17: Attained Age: please define or explain the term “attained age.” Response: The word “attained” has been deleted and replaced with the word “current.” 9. Comment Item 17 (third paragraph from the bottom): age-based lump sum settlement option: pleaseconfirm that the equation is “owner minus” rather than “owner plus.” Response: We have verified that the equation is correct as stated.The settlement option is based on the single life actuarial table (versus the joint life actuarial table (for the two spouses)).We subtract three years to adjust for the amount that we will pay until the second spouse’s death. 10. Comment Item 17 (last paragraph): Termination of Benefit: in the body of the L.Inc disclosure, clearly state when the death benefit is offered and please be consistent with the regular disclosure.Clarify whether the spouse receives the death benefit and increase to the contract value or whether the spouse picks up where the contract was left off.Please distinguish between Spousal Continuation and Spousal Protection. Response: We have amended our disclosure to distinguish between spousal protection and spousal continuation.This update has also been made in the 7% Lifetime Income Option and 5% Lifetime Income Option sections.The amended disclosure is as follows: Death of Determining Life For contracts with no Spousal Protection Benefit, upon the death of the determining life, the benefits associated with the option terminate.If the contract owner is also the annuitant, the death benefit will be paid in accordance with the “Death Benefits” provision.If the contract owner is not the annuitant, the contract value will be distributed in accordance with the “Required Distributions” section of “Appendix C: Contract Types and Tax Information.” 5 For contracts with the Spousal Protection Benefit, upon the death of the determining life, the surviving spouse continues to receive the benefit associated with the Lifetime Income Option for the remainder of his or her lifetime.The contract value will reflect the death benefit and Spousal Protection Feature. 11. Comment Item 20: Income Benefit Base: in item b, “determination of the income benefit base,” what is the difference between the value calculated under the old “b” and the new “b”?If this is an attempt to clarify the disclosure, please state what the difference is. Response: There is no difference in the actual calculation.The change in disclosure is an attempt to simplify and increase readability. 12. Comment Item 22: Dollar Cost Averaging for Living Benefits: please clarify the availability of the Dollar Cost Averaging and other programs.The old disclosure had a reference to Enhanced DCA please clarify the availability of Enhanced DCA. Response: The old disclosure did include the following sentence…. “The contract owner may also not participate in any of the dollar cost averaging programs otherwise available under the contract.” This is no longer a correct sentence since dollar cost averaging for living benefits is now available. Therefore, the sentence was removed.A new reference to the availability of Dollar Cost Averaging for Living Benefits has been added in paragraph 14, as follows: “The contract owner may also elect Dollar Cost Averaging for Living Benefits (see “Contract Owner Services” later in this prospectus).” 13. Comment Item 28: Dollar Cost Averaging for Living Benefits: clarify the term “program period” in the 3rd and 4th paragraphs. Please either introduce it here or cross reference it in the prospectus. Response: The Dollar Cost Averaging for Living Benefits program cannot be terminated once it is elected.Therefore; the term “program period” was unnecessary and has been deleted. 6 The following comments relate to the Custom Portfolio Asset Rebalancing Service, which were given in connection with the Rule 485(a) filing filed with Registration Statement No. 333-XXXXX.We have requested to add the Custom Portfolio Asset Rebalancing Service to this filing per Rule 485(b)(1)(vii). 14. Comment Disclaimer: the disclaimer “asset allocation models do not constitute advice” is a legal conclusion and should be removed from the disclosure. Response: This language has been removed. 15. Comment Available funds: please describe the relationship the investor has with the independent third party advisor that selects the funds that are in each asset allocation models. Response: The contract owner has no relationship with a third party advisor.Nationwide utilizes the asset categories created by the independent party (widely recognized and used by the mutual fund industry as a whole) to create the allocation percentages that comprise each model.Thus, all references to an independent third party advisor have been removed. The amended disclosure is as follows: Nationwide makes available the Custom Portfolio Asset Rebalancing Service (“Custom Portfolio”) at no extra charge.Custom Portfolio is an asset allocation program that contract owners can use to build their own customized portfolio of investments, subject to certain limitations. Custom Portfolio offers seven asset allocation models.Each model is comprised of different percentages of standardized asset categories designed to meet different investment goals, risk tolerances, and investment time horizons.The contract owner selects their model, then selects the specific underlying mutual funds (also classified according to standardized asset categories) and investment percentages within the model’s parameters, enabling the contract owner to create their own unique “Custom Portfolio.”Only one “Custom Portfolio” may be created and in effect at a time and the entire variable account contract value must participate in the model. 7 Note: Contract owners should consult with a qualified investment advisor regarding the use of Custom Portfolio and to determine which model is appropriate for them. 16. Comment Quarterly rebalancing: please clarify what value the account receives when quarterly rebalancing is done. Response: We have amended our disclosure by stating “rebalancing will be priced using the unit value determined on the last valuation date of the calendar quarter.” 17. Comment Changing models: it is not clear what happens when the contract owner wants to change underlying funds and allocation percentages, but doesn’t want to change models.The existing disclosure says either or, but not both. Consider specifically stating if any change within a model is considered a transfer and describe what a transfer event is. State whether all changes within a model are transfer events. Response: We have amended our disclosure as follows: Contract owners who have elected a Lifetime Income Option may change the underlying mutual fund allocations or percentages within their elected model or may change models and create a new “Custom Portfolio” within that new model.Contract owners who have elected the CPP Lifetime Income Option are not permitted to change models but can change the underlying mutual fund allocations or percentages within their elected model.To implement one of these changes, contract owners must submit new allocation instructions to Nationwide’s home office in writing on Nationwide’s administrative form.Any model and percentage changes will be subject to Short-Term Trading Fees and will count as a transfer event, as described in the “Transfer Restrictions” provision. 18. Comment Termination of participation: assuming that the person follows the instruction about what they have to do to terminate, when is termination considered effective?Is it the date they sign or the date Nationwide processes the termination? Response: We have amended our disclosure language to clarify that termination is effective on the date the termination request is received at Nationwide’s home office in good order. 8 The following comments are general comments given in connection with Registration Statement No. 333-147198 but also apply to this filing. 19. Comment Reservation of right to rescind.Nationwide indicates that it reserves the right to rescind the contract in the event multiple contracts are issued.Please state the basis of this right and how long Nationwide has to rescind. Response: The purpose of this general reservation of right is to minimize Nationwide’s concentration of risk in the event the contracts are used in ways in which they are not intended.The disclosure indicates what uses are not permissible.Thus, if the contract owner purchases one or more contracts in contravention of these permissible uses, Nationwide has the ability to rescind the contracts at any time upon such discovery.We have amended our disclosure as follows: By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment) at any time.Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner.These actions include implementing new procedures and restrictions as well as not accepting future purchase payments.Nationwide will provide the contract owner written notice of any actions taken to reduce risk or eliminate risk. 20. Comment Purchase payments in excess of $1,000,000.Current disclosure indicates that purchase payments in excess of $1,000,000 are permitted only upon Nationwide’s consent, which may be contingent upon a medical exam.Please indicate the specifics as to this exam.Specifically, when does it have to be done, who bears the cost, what type of medical exam, etc. Response: We have amended our disclosure to remove any reference to medical underwriting exams. The revised disclosure is as follows: The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. 9 21. Comment References of purchase payments in excess of $1,000,000.In several places in your disclosure (e.g. death benefits and living benefits), you refer to situations where purchase payments are in excess of $1,000,000.Please reconcile these references with the requirement that any purchase payments in excess of $1,000,000 must have Nationwide’s consent. Response: We have amended the disclosure, in those provisions where purchase payments in excess of $1,000,000 are discussed, to remind contract owners that purchase payments in excess of $1,000,000 are subject to Nationwide’s consent.Specifically, we indicate: Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide.See the “Operation of the Contract” section for additional information. ***** Nationwide acknowledges all of the following: · that the Variable Account is responsible for the adequacy and accuracy of the disclosure in the Pre-Effective Amendment; · that comments by the staff of the Securities and Exchange Commission ("SEC"), or changes to the disclosure in response to SEC staff comments in the filings reviewed by the SEC staff, do not foreclose the SEC from taking any action with respect to the filing; and · that the Variable Account may not assert SEC staff comments or any related changes in disclosure as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Should you have any questions regarding this filing, please contact me directly at (614) 677-5456. Sincerely, /s/ CATHERINE L. VENARD Catherine L. Venard Assistant General Counsel Nationwide Life Insurance Company cc:Ms. Rebecca Marquigny Office of Insurance Product sand Leal Compliance Enclosure:Exhibit A (Red-line Supplement) 10 Nationwide Life Insurance Company: ·Nationwide Variable Account –II Prospectus supplement dated September 15, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The “Capital Preservation Plus Lifetime Income Option” and the “Optional Riders” section within the “Recurring Contract Expenses” table are replaced with the following: Recurring Contract Expenses Capital Preservation Plus Lifetime Income Option 1.00%1 Total Variable Account Charges (including this option only) 2.00% In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of no more than 1.00% by decreasing the interest credited to amounts allocated to the Guaranteed Term Options/Target Term Options.1 Additional Optional Riders with charges assessed annually as a percentage of Current Income Benefit Base:2 Lifetime Income Options (an applicant may purchase one): 5% Lifetime Income Option(only available in NY) 1.00%3 7% Lifetime Income Option (not available in NY) 1.00%4 10% Lifetime Income Option 1.20%5 Spousal Continuation Options (an application may purchase one only if the corresponding Lifetime Income Option is elected): 5% Spousal Continuation Benefit(only available in NY) 0.15% 7% Spousal Continuation Benefit(not available in NY) 0.15% 10% Spousal Continuation Benefit(not available in NY) 0.30%6 1For contracts issued on or after September 15, 2008 or the date of state approval (whichever is later): the current charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.75% of the daily net assets of the variable account and the Guaranteed Term Options/Target Term Option charge is equal to a reduction in crediting rates of 0.75%. For contracts issued before September 15, 2008 or the date of state approval (whichever is later): the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.60% of the daily net assets of the variable account and the Guaranteed Term Options/Target Term Option charge is equal to a reduction in crediting rates of 0.60%. 2 For information about how the Current Income Benefit Base is calculated see “Determination of the Income Benefit Base Prior to the First Surrender” later in this prospectus. 3 Currently, the charge associated with the 5% Lifetime Income Option is equal to 0.60% of the Current Income Benefit Base. 4 Currently, the charge associated with the 7% Lifetime Income Option is equal to 0.70% of the Current Income Benefit Base. 5 Currently, the charge associated with the 10% Lifetime Income Option is equal to 0.75% of the Current Income Benefit Base. 6Currently, the charge associated with the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base. 1 2. The “Summary of Maximum Contract Expenses” table is replaced with the following: Summary of Maximum Contract Expenses (annualized rate, as a percentage of the daily net assets) Mortality and Expense Risk Charge (applicable to all contracts) 0.80% Administrative Charge (applicable to all contracts) 0.20% Combination Enhanced Death Benefit Option 0.45% 10% Lifetime Income Option 1.20%7 10% Spousal Continuation Benefit 0.30%1 Maximum Possible Total Variable Account Charges 2.95%2 3. The “Example” section is replaced with the following: Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees, which if reflected, would result in higher expenses. The Example assumes: ·a $10,000 investment in the contract for the time periods indicated; ·a 5% return each year; ·the maximum and the minimum fees and expenses of any of the underlying mutual funds; ·the maximum Contingent Deferred Sales Charge; ·a $30 Contract Maintenance Charge expressed as a percentage of the average contract account size; and ·the total variable account charges associated with the most expensive allowable combination of optional benefits that contains a CDSC (2.95%).3 For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. 1 Yr. 3 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.47%) $1,126 $1,937 $496 $1,487 * $1,487 Minimum Total Underlying Mutual Fund Operating Expenses (0.46%) $1,020 $1,632 $390 $1,182 * $1,182 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. 4. The second paragraph of the “Purpose of the Contract” subsection of the “Synopsis of the Contracts” section is replaced with the following: By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment) at any time.Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner.These actions include implementing new procedures and restrictions as well as not accepting future purchase payments.Nationwide will provide the contract owner written notice of any actions taken to reduce risk or eliminate risk. 1 This charge is a percentage of the Current Income Benefit Base.For purposes of this table, Nationwide assumes the Current Income Benefit Base is equal to the daily net assets. 2
